491 F.2d 116
Terry Lee ROSS, Petitioner-Appellant,v.J. D. HENDERSON, Warden, U.S. Pen., Atlanta, Ga., et al.,Respondents-Appellees.
No. 73-1858 Summary Calender.*
United States Court of Appeals, Fifth Circuit.
March 15, 1974.

Terry Lee Ross, pro se.
John W. Stokes, Jr., U.S. Atty., Anthony M. Arnold, Asst. U.S. Atty., Atlanta, Ga., for respondents-appellees.
Before GEWIN, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
On December 8, 1972 the petitioner, a prisoner at the United States Penitentiary, Atlanta, Georgia, sought mandamus relief regarding the actions of prison officials in seizing a sexually oriented book which he had ordered by mail.  The petition was denied on its merits on February 28, 1973.  During the pendency of this appeal the Bureau of Prisons instituted an administrative procedure at this institution for review of grievances of the type advanced by petitioner here.  The Northern District of Georgia now consistently requires that this procedure be exhausted.  See Singleton v. Henderson, CA #19339, November 13, 1973; Parker, et al v. Henderson, CA #19023, September 24, 1973; and Tanger v. Henderson, CA #18922, September 5, 1973.


2
Pursuant to the provisions of 28 U.S.C. 2106, the order denying relief on the merits is vacated and this cause is remanded to the district court for reconsideration in the light of these intervening events.


3
Vacated and remanded.



*
 Rule 18, 5 Cir.  Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I